    Case 2:21-cv-00080-MLCF-DPC Document 11 Filed 03/24/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

DONNA LOU and DAREN PARSA, on their own
behalf and on behalf of their deceased minor child,
E.P.
                     Plaintiffs,
           v.
                                                      Case No. 2:21-cv-00080
SHERIFF JOSEPH P. LOPINTO, III, CHAD                  Jury Demanded
PITFIELD, RYAN VAUGHT, STEVEN
MEHRTENS, SHANNON GUIDRY, NICK
VEGA, MANUEL ESTRADA, MYRON
GAUDET, JOHN DOES 1-3, VICTORY REAL
ESTATE INVESTMENTS LA, LLC and
WESTGATE INVESTORS NO LLC D/B/A
WESTGATE SHOPPING CENTER, ABC
INSURANCE COMPANY, and XYZ
INSURANCE COMPANY,

                    Defendants.

      REPORT OF THE PARTIES RULE 26(F) PLANNING MEETING

      COME NOW the parties and pursuant to Federal Rule of Civil Procedure 26(f)

and hereby submit the following Report of the Parties Planning Meeting:

      1.     Pursuant to Federal Rule of Civil Procedure 26(f), the parties conferred

by telephone regarding the preparation of the Report of the Parties’ Planning

Meeting.   The conference was attended by the following attorneys:

      William Most, Howard Manis and Andrew Clarke for the Plaintiffs;

      Danny Martiny for the Jefferson Parish Defendants; and

      Chris Kaul for the Westgate Mall Defendants.

      2.     As a result of this conference, the parties jointly submit the following

Report of the Parties Planning Meeting subject to the approval of this Honorable

                                               1
     Case 2:21-cv-00080-MLCF-DPC Document 11 Filed 03/24/21 Page 2 of 3




Court.

         3.    Discovery Plan. The parties jointly propose to the Court the following

discovery plan:

               A.    Rule 26(a)(1) Disclosures: .................................................. 04/15/21

               B.    Completing All Discovery: ................................................. 04/01/22

                     1. Document Production:                                     09/01/21
                     2. Interrogatories:                                         09/01/21
                     3. Request for Admissions:                                  09/01/21
                     4. Depositions (excluding experts)                          04/01/22
                     5. Plaintiff's Expert Disclosure:                           01/01/22
                     6. Defendant's Expert Disclosures:                          02/01/22
                     7. Expert Depositions:                                      04/01/22

         4.    The parties have engaged in preliminary settlement negotiations which

have not concluded. The parties request that a settlement conference be scheduled

after the completion of discovery.

         5.    The parties agree that the following will be set a date convenient with

this Honorable Court:

               a.    Dispositive Motions/Daubert Motions
               b.    Settlement Conference
               c.    Joint Pre-Trial Order
               d.    Pre-Trial Conference
               e.    Jury Trial

         6.    The parties do not consent to all matters being conducted by the
               Magistrate.

         7.    The parties anticipate this jury trial will take approximately two weeks.

         DATED: This the 24th day of March, 2021.



                                                  2
Case 2:21-cv-00080-MLCF-DPC Document 11 Filed 03/24/21 Page 3 of 3




                              RESPECTFULLY SUBMITTED,

                              /s/Andrew C. Clarke
                              Andrew C. Clarke (TN BPR # 15409)
                              Howard Manis (TN BPR #
                              The Cochran Firm Midsouth
                              One Commerce Square, Suite 1700
                              (901) 523-1222 (Telephone)
                              aclarke@cochranfirmmidsouth.com

                              /s/ William Most
                              William Most (BPR # 36914)
                              Most & Associates
                              201 St. Charles Ave., Ste. 114 #101
                              New Orleans, LA 70170
                              Tel: (504) 509-5023
                              williammost@gmail.com

                              /s/ Daniel R. Martiny
                              Daniel R. Martiny (BPR # 9012)
                              Jeffery D. Martiny (BPR # 35012)
                              131 Airline Highway – Suite 201
                              Metairie, LA 70001
                              (504) 834-7676
                              danny@MARTINYLAW.com

                              /s/ Christopher W. Kaul
                              Christopher W. Kaul (BPR # 33213)
                              Mark A. Hill (BPR # 33891)
                              Thompson, Coe, Cousins & Irons, LLP
                              605 Poydras Street, Suite 2105
                              New Orleans, LA 70130
                              (504) 526-4350
                              ckaul@thompsoncoe.com




                                3
